NO. 07-05-0074-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   APRIL 20, 2006
                          ______________________________

                                 In re N.R., a minor
                        _________________________________

              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY;

                NO. J-19,073; HON. W. JEANNE MEURER, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         ________________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       N.R., a juvenile, appealed from a disposition order dated November 3, 2004,

committing her to the Texas Youth Commission (TYC). The trial court so committed her

after conducting a hearing on the State’s “Motion to Modify Disposition.” The court had

previously adjudicated that N.R. engaged in delinquent conduct. The conduct consisted

of her attempt to steal a car. Thereafter, she was placed on probation. Believing that she

had violated one or more conditions of her probation, the State moved to modify her

disposition. N.R. admitted to violating one of the conditions, and the trial court committed

her to TYC. Before us, she questions the trial court’s jurisdiction to originally adjudicate

that she engaged in delinquent conduct.        And, because it purportedly lacked such
jurisdiction, the initial adjudication purportedly was void as was the order confining her to

TYC. We overrule the contention and affirm.

       According to N.R., the State was obligated to allege in its original petition the value

of the vehicle she attempted to steal, and because it did not, the pleading was defective.

Additionally, the defect was a matter that could be raised after her probation was revoked

and she was committed to TYC, she continues. Finally, she relies upon Peoples v. State,

566 S.W.2d 640 (Tex. Crim. App. 1978) to support each contention.               That case is

inapposite, however. Peoples dealt with an actual criminal prosecution and the allegations

needed to render an indictment valid. Yet, a proceeding to determine whether a juvenile

engaged in delinquent conduct (e.g. like the one here) is not fully criminal but also civil. In

re A.I., 82 S.W.3d 377, 379 (Tex. App.–Austin 2002, pet. denied). Moreover, the pleading

standards in cases like those at bar are less stringent than those applicable in an actual

criminal prosecution. In re J.B.M., 157 S.W.3d 823, 825 (Tex. App.–Fort Worth 2005, no

pet.). Indeed, the State need only allege, with reasonable particularity, the time, place, and

manner of the acts involved and the penal law or standard of conduct allegedly violated.

TEX . FAM . CODE ANN . §53.04(d) (Vernon 2002). And, if the acts and penal law involved

relate to the attempt to engage in a particular criminal act, the State need only aver “the

elements of a[] criminal attempt offense[], and need not allege the constituent elements of

the underlying offense.” In re J.B.M., 157 S.W.3d at 825.

       Here, the State asserted through its original petition that N.R. engaged in delinquent

conduct on

       January 27, 2003 . . . by then and there with the specific intent to commit the
       offense of theft of a motor vehicle, without the consent of the owner, Cinthia
       Venezio, did an act which amounted to more than mere preparation that

                                              2
       intended but failed to effect the commission of the offense by breaking the
       steering column of said motor vehicle.

As can be seen, the underlying acts and penal offense concerned an attempt to commit

theft, as opposed to actual theft. See TEX . PEN . CODE ANN . §15.01(a) (Vernon 2003)

(defining one engaged in criminal attempt as a person who, with specific intent to commit

an offense, does an act amounting to more than mere preparation that tends but fails to

effect the commission of the offense intended). Thus, the State need only have alleged the

elements of attempt, not the elements of theft, such as the value of the object to be stolen.

Finally, the allegations it did aver were of sufficient particularity to reasonably afford N.R.

notice of the time, place and manner of the acts she undertook and the penal laws she

allegedly transgressed. It need not have complied with Peoples.

       Accordingly, we affirm the “Order Modifying Probation Dispositional [sic] Order of

Commitment to the Texas Youth Commission.”



                                                  Brian Quinn
                                                  Chief Justice




                                              3